



Exhibit 10.1


TRUECAR, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of the latest date indicated on the signature page of this Agreement (the
“Effective Date”), by and between TrueCar, Inc. (the “Company”), and Michael
Darrow (“Executive” and, together with the Company, the “Parties”). This
Agreement acts as an amendment and restatement of, and supersedes in its
entirety, the Employment Agreement entered into between the Parties effective
February 28, 2017 (the “Prior Employment Agreement”).
RECITALS
WHEREAS, the Company wishes to continue to retain the services of Executive and
Executive wishes to remain employed by the Company on the terms and subject to
the conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:
1.Duties and Obligations.
(a)Duties and Scope of Employment. As of the Effective Date, Executive will
continue serving as the Company’s President and Chief Executive Officer
reporting directly to the Company’s Board of Directors (the “Board”). Executive
will have the authority generally allowed to persons discharging the duties of
such positions. Executive will render such business and professional services in
the performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Board. The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
(b)Board Membership. Executive will be appointed to serve as a member of the
Board effective as of the Effective Date. Thereafter, at each annual meeting of
the Company’s stockholders during the Employment Term at which Executive’s term
as a member of the Board has otherwise expired, the Company will nominate
Executive to serve as a member of the Board. Executive’s service as a member of
the Board will be subject to any required stockholder approval. Upon the
termination of Executive’s employment for any reason, unless otherwise requested
by the Board, Executive will be deemed to have resigned from the Board (and all
other positions held at the Company and its affiliates) voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents necessary to
reflect his resignation(s).
(c)Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the Employment Term for
any direct or indirect remuneration without the prior approval of the Board, and
Executive will not engage in any other activities that conflict with Executive’s
obligations to the Company.
2.At-Will Employment. Subject to the terms hereof, Executive’s employment with
the Company remains “at-will” employment and may be terminated by either party
at any time with or without cause or


1

--------------------------------------------------------------------------------





with or without notice. However, as described in this Agreement, Executive may
be entitled to severance benefits depending upon the circumstances of
Executive’s termination of employment.
3.Compensation.
(a)Base Salary. During the Employment Term, the Company will pay Executive an
annual base salary of $590,000 as compensation for his services (the “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s Base Salary will be subject to review and adjustments
may be made based upon the Company’s normal performance review practices.
(b)Annual Bonus. Executive will be eligible to receive a bonus targeted annually
at 100% of Executive’s then-current Base Salary (the “Bonus”). The target bonus
will be based on the Company’s results and taking into consideration the
evaluation of Executive’s individual performance and attainment of the
objectives set each year by the Board or the Compensation and Workforce
Committee of the Board (the “Compensation Committee”) in consultation with
Executive, and will be paid in the sole discretion of the Board or the
Compensation Committee.  Because a primary objective of the Bonus is employee
retention, Executive will only be eligible to earn a Bonus if Executive remains
employed by the Company in good standing on the date that the Bonus is paid.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment.  The Bonus, if awarded, is generally paid, less the usual, required
withholding, on an annual basis and generally paid to employees during the
quarter immediately following the end of the annual performance period to which
the Bonus relates, and in all cases, not later than March 15th of the year after
the year to which the Bonus relates. All or a portion of the Bonus may, at the
discretion of the Company, instead of annual payment be paid in the form of
quarterly, “spot” or other periodic bonuses that may be paid throughout the year
or in such other form as the Company determines. The Company’s bonus program is
subject to change at the Company’s discretion. In addition, the Company may, in
its discretion, grant additional discretionary bonus amounts to Executive.
(c)Equity.
(i)2020 Stock Option Grant. Effective as of the Effective Date, Executive will
be granted a stock option to purchase 323,000 shares of the Company’s common
stock with an exercise price equal to the per share fair market value of the
Company’s common stock on the date of grant (the “Option”). Subject to the
accelerated vesting provisions set forth herein, the shares subject to the
Option shall vest in forty-eight (48) approximately equal monthly installments,
subject to Executive’s continued service with the Company through each vesting
date, with the first vesting date occurring on the one (1)-month anniversary of
the Effective Date. The Option will be subject to the terms, definitions and
provisions of the Company’s 2014 Equity Incentive Plan and a stock option
agreement by and between Executive and the Company, which will control the
Option grant, and both of which documents are incorporated herein by reference.
(ii)2020 RSU Award. Effective as of the Effective Date, Executive will be
granted 188,000 restricted stock units (the “RSUs”). The RSUs will have a
vesting commencement date of March 15, 2020 and will vest in approximately equal
quarterly amounts over sixteen (16) quarters, subject to Executive’s continued
service with the Company through each vesting date, with the first vesting date
occurring on the three (3)-month anniversary of the vesting commencement date.
All RSUs will be subject to the terms and conditions of the Company’s 2014
Equity Incentive Plan and restricted stock unit agreement provided by the
Company, which will control the RSU grant, and both of which documents are
incorporated herein by reference.


2

--------------------------------------------------------------------------------





(iii)2020 PRSU Award. Subject to Executive’s continued employment on the grant
date and at the same time that the Company grants 2020 equity awards to its
other executives, the Company will recommend that Executive be granted 326,000
performance-based restricted stock units (at target performance) (the “PRSUs”)
with terms substantially similar to performance-based restricted stock units
granted to other executives of the Company. All PRSUs will be subject to the
terms and conditions of the Company’s 2014 Equity Incentive Plan and
performance-based restricted stock unit agreement provided by the Company, which
will control the PRSU grant, and both of which documents are incorporated herein
by reference.
(iv)Promotion RSU Award. Effective as of the Effective Date, Executive will be
granted 300,000 restricted stock units (the “Promotion RSUs”). The Promotion
RSUs will have a vesting commencement date of March 15, 2020 and will vest in
approximately equal quarterly amounts over eight (8) quarters, subject to
Executive’s continued service with the Company through each vesting date, with
the first vesting date occurring on the three (3)-month anniversary of the
vesting commencement date. All Promotion RSUs will be subject to the terms and
conditions of the Company’s 2014 Equity Incentive Plan and restricted stock unit
agreement provided by the Company, which will control the Promotion RSU grant,
and both of which documents are incorporated herein by reference.
(v)Executive will be eligible to receive additional awards of stock options,
restricted stock, restricted stock units, performance-based equity awards or
other equity awards pursuant to any plans or arrangements the Company may have
in effect from time to time. The Board or the Compensation Committee will
determine in its discretion whether Executive will be granted any such equity
awards and the terms of any such award in accordance with the terms of any
applicable plan or arrangement that may be in effect from time to time.
4.Employee Benefits. During the Employment Term, Executive will be entitled to
participate in benefit plans and programs of the Company (including vacation
and/or paid-time off), maintained by the Company for the benefit of its
employees, if any, on the same terms and conditions as other similarly-situated
employees to the extent that Executive’s position, tenure, salary, age, health
and other qualifications make Executive eligible to participate in such plans or
programs, subject to the rules and regulations applicable thereto. The Company
reserves the right to modify employee compensation and cancel or change the
benefit plans and programs it offers to its employees at any time in its
discretion.
5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.
6.Severance Benefits.
(a)Termination without Cause or Resignation for Good Reason Prior to a Change in
Control. If the Company terminates Executive’s employment with the Company for a
reason other than Cause (and not by reason of Executive’s death or Disability),
or Executive resigns from employment with the Company for Good Reason, and in
each case, such termination occurs prior to a Change in Control, then subject to
Section 8 of this Agreement, Executive will receive as severance from the
Company: (i) continuing payments of Executive’s Base Salary as in effect on the
date of Executive’s termination, payable in accordance with the Company’s
standard payroll procedures during the Severance Period; (ii) Executive’s full
target Bonus compensation for the year in which the termination occurs, payable,
less the usual, required withholding, on the same date(s) the Company pays
annual bonuses to other similarly-situated executives, but in no event later
than March 15th of the year after the year in which the termination occurs;
(iii) the


3

--------------------------------------------------------------------------------





immediate vesting of each of Executive’s then-outstanding and unvested Equity
Awards as to the number of shares subject to each such Equity Award that
otherwise would have vested had he remained an employee of the Company through
the twelve (12)-month anniversary of Executive’s termination of employment;
provided, however, that any Equity Award that, at any time such Equity Award was
outstanding, was subject to performance-based vesting, will instead be treated
as provided in the award agreement related to such Equity Award; and (iv)
subject to Section 6(d) below, the Company will either, at the Company’s
election, reimburse Executive for the payments Executive makes, or pay directly
to the insurance provider the premiums, for medical, vision and dental coverage
for Executive and Executive’s eligible dependents under Title X of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended or comparable
state law (“COBRA”) during the Severance Period or until Executive has secured
other employment that provides group health insurance coverage, whichever occurs
first provided Executive timely elects COBRA coverage, remains eligible for
COBRA continuation coverage and, with respect to reimbursements, pays for COBRA
coverage. With respect to Equity Awards granted on or after the Effective Date,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a later
employment or other agreement providing for similar vesting acceleration
provisions. Executive agrees and acknowledges that the terms of this Agreement
may restrict the Company’s ability to make future modifications, including but
not limited to the vesting schedule and/or payment timing, to Executive’s
restricted stock units, performance shares and performance units without risking
a violation of Section 409A (as defined below).
(b)Termination due to Death or Disability. If Executive’s employment with the
Company terminates due to Executive’s death or Disability, regardless of whether
before, on or after a Change in Control, then subject to Section 8 of this
Agreement, Executive or, if applicable, his estate (in which case references to
“Executive” in this Section 6(b) and in Section 6(d) will be deemed to refer to
Executive’s estate) will receive as severance from the Company: (i) the
immediate vesting as to 100% of each of Executive’s then-outstanding Equity
Awards; provided, however, that any Equity Award that, at any time such Equity
Award was outstanding, was subject to performance-based vesting, will instead be
treated as provided in the award agreement related to such Equity Award; and
(ii) subject to Section 6(d) below, the Company will, at the Company’s election,
either reimburse Executive for the payments Executive makes, or pay directly to
the insurance provider the premiums, for medical, vision and dental coverage for
Executive and Executive’s eligible dependents under COBRA during the Severance
Period, provided Executive timely elects COBRA coverage, remains eligible for
COBRA continuation coverage and, with respect to reimbursements, pays for COBRA
coverage. With respect to Equity Awards granted on or after the Effective Date,
the same vesting acceleration provisions provided in the prior sentence will
apply to such Equity Awards except to the extent provided in the applicable
equity award agreement by explicit reference to this Agreement or to a later
employment or other agreement providing for similar vesting acceleration
provisions.
(c)Termination Without Cause or Resignation for Good Reason on or after a Change
in Control. If the Company terminates Executive’s employment with the Company
for a reason other than Cause (and not by reason of Executive’s death or
Disability), or Executive resigns from employment with the Company for Good
Reason, and in each case, such termination occurs upon or after a Change in
Control, then subject to Section 8 of this Agreement, Executive will receive as
severance from the Company: (i) continuing payments of Executive’s Base Salary
as in effect on the date of Executive’s termination, payable in accordance with
the Company’s standard payroll procedures during the Severance Period; (ii)
Executive’s full target Bonus compensation for the year in which the termination
occurs, payable, less the usual, required withholding; (iii) the immediate
vesting as to 100% of each of Executive’s outstanding Equity Awards that both
are outstanding as of the date of the termination of Executive’s employment and
were granted at least sixty (60) days prior to the applicable Change in Control;
provided, however, that any Equity Award that, at


4

--------------------------------------------------------------------------------





any time such Equity Award was outstanding, was subject to performance-based
vesting, will instead be treated as provided in the award agreement related to
such Equity Award; and (iv) subject to Section 6(d) below, the Company will
either, at the Company’s election, reimburse Executive for the payments
Executive makes, or pay directly to the insurance provider the premiums, for
medical, vision and dental coverage for Executive and Executive’s eligible
dependents under COBRA during the Severance Period or until Executive has
secured other employment that provides group health insurance coverage,
whichever occurs first, provided Executive timely elects COBRA coverage, remains
eligible for COBRA continuation coverage and, with respect to reimbursements,
pays for COBRA coverage. With respect to Equity Awards granted on or after the
Effective Date, the same vesting acceleration provisions provided in the prior
sentence will apply to such Equity Awards except to the extent provided in the
applicable equity award agreement by explicit reference to this Agreement or to
a later employment or other agreement providing for similar vesting acceleration
provisions.
(d)COBRA Benefits. Any COBRA reimbursements under this Agreement will be made by
the Company to Executive consistent with the Company’s normal expense
reimbursement policy, provided that Executive submits documentation to the
Company substantiating his payments for COBRA coverage. However, if the Company
determines in its sole discretion that it cannot, without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), provide any COBRA reimbursements or direct payments of COBRA
premiums under this Agreement (either, the “COBRA Benefits”) that otherwise
would be due to Executive under this Section 6, the Company will not provide,
and Executive will not be entitled to, COBRA Benefits or any payments in lieu of
any such COBRA Benefits, in each case, to which Executive is entitled under
Section 6(b), but the Company will, in lieu of any such COBRA Benefits to which
Executive is entitled under Section 6(a) or Section 6(c) of this Agreement,
provide to Executive a taxable monthly payment (“Healthcare Premium Payment”) in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue his group health coverage at coverage levels in effect
immediately prior to Executive’s termination (which amount will be based on the
premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive elects COBRA continuation coverage. At the same
time each monthly Healthcare Premium Payment (if any is due) is paid to
Executive, the Company also will provide Executive with a gross-up amount,
determined by the Company, necessary to pay federal and state income and
employment taxes incurred by Executive with respect to such Healthcare Premium
Payment (with such gross-up to be calculated by the Company based on the
withholding rates the Company has in effect for Executive at the time the
Healthcare Premium Payment is paid to Executive). Any Healthcare Premium
Payments and any related gross-up payments will cease to be provided when, and
under the same terms and conditions, COBRA Benefits would have ceased under this
Section 6. For the avoidance of doubt, the taxable payments in lieu of COBRA
Benefits may be used for any purpose, including, but not limited to,
continuation coverage under COBRA, and will be subject to all applicable
withholdings. Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines in its sole discretion that it cannot provide
the payments contemplated by this Section 6(d) without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
Executive will not receive such payment, any further COBRA Benefits or any
payments or benefits in lieu thereof.
(e)Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
and other than due to Executive’s death or Disability), or (ii) for Cause by the
Company, then Executive will not be entitled to receive severance or other
benefits (including continued vesting) except for those (if any) as may then be
established under the Company’s then-existing severance and benefits plans and
practices or pursuant to other then-effective written agreements with the
Company that have not been superseded by this Agreement.


5

--------------------------------------------------------------------------------





(f)Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 6 of this Agreement, the provisions of Section 6 are
intended to be and are exclusive and in lieu of and supersede any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract or in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set forth in Section 6 of this Agreement.
7.Change in Control Benefits. In the event of a Change in Control that occurs
while Executive remains an employee of the Company, if Executive remains
employed with the Company (or any successor of the Company or subsidiary
thereof) as of the first day immediately following the twelve (12)-month
anniversary of the Closing of the Change in Control (such day, the “Post-CIC
Anniversary Date”), then 100% of any Equity Awards that both are outstanding as
of the Post-CIC Anniversary Date and were granted to Executive at least sixty
(60) days prior to the applicable Change in Control will vest and become fully
exercisable (to the extent applicable) at such time; provided, however, that any
such Equity Award that, at any time such Equity Award was outstanding, was
subject to performance-based vesting, will instead be treated as provided in the
award agreement related to such Equity Award. With respect to Equity Awards
granted on or after the Effective Date, but granted prior to the Closing, the
same vesting acceleration provisions provided in the prior sentence will apply
to such Equity Awards except to the extent provided in the applicable equity
award agreement by explicit reference to this Agreement or to a later employment
or other agreement providing for similar vesting acceleration provisions.
8.Conditions to Receipt of Severance; No Duty to Mitigate.
(a)Separation Agreement and Release of Claims. The payment of any severance set
forth in Section 6(a), Section 6(b), Section 6(c) and Section 6(d) above is
contingent upon Executive signing and not revoking a separation and release of
claims agreement with the Company (which may include an agreement not to
disparage the Company and/or other standard terms and conditions) in a form
reasonably acceptable to the Company (the “Release”) upon or following
Executive’s separation from service and such Release becoming effective no later
than sixty (60) days following Executive’s separation from service (such
deadline, the “Release Deadline”). The Company shall provide Executive its draft
form of Release within seven (7) days of any qualifying termination, and if the
Release does not become effective by the Release Deadline, Executive will
forfeit any rights to severance under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective. Any severance payments and benefits under this Agreement will be paid
on, or, in the case of installments, will not commence until, the sixtieth
(60th) day following Executive’s separation from service (or, with respect to
the payment of target bonus amounts under Section 6(a)(ii), if later, such time
provided for under Section 6(a)(ii) that is no later than March 15th of the year
after the year in which the separation from service occurs), or, if later, such
time as required by Section 8(b)(ii); provided, however, that any acceleration
of vesting of options and restricted stock will be provided on the Release
effectiveness date. Except as required by Section 8(b)(ii), any payments and
benefits that would have been made to Executive during the sixty (60)-day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment of any severance payments or benefits.
(b)Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments, if any, payable to Executive pursuant to this Agreement will be
payable until Executive has a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as


6

--------------------------------------------------------------------------------





amended (the “Code”) and the final regulations and official guidance thereunder
(“Section 409A”). Similarly, no severance payable to Executive, if any, pursuant
to this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this Section 8(b)(ii) will
be payable to Executive’s estate or beneficiaries in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
(iii)Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
will not constitute Deferred Payments for purposes herein. Any amount paid under
this Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constitute Deferred Payments for purposes herein. Any payments or benefits
due under Section 6 of this Agreement will be paid as provided under this
Agreement, but in no event later than the last day of the second taxable year of
Executive following Executive’s taxable year in which Executive’s separation
from service from the Company occurs.
(iv)For purposes of this Agreement, “Section 409A Limit” means two (2) times the
lesser of: (x) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
(v)The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance or other payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to so comply or be exempt. In no event will the Company have any
liability or obligation to reimburse, indemnify or hold harmless Executive for
any taxes or costs that may be imposed on or incurred by Executive as a result
of Section 409A. Executive and the Company agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
(c)Confidential Information Agreement. Executive’s receipt of any payments or
benefits under Section 6 will be subject to Executive continuing to comply
with: (i) the terms of the Confidential Information Agreement (as defined in
Section 11, other than the post-termination employee non-solicitation obligation
found in Section 8 of that agreement which the Company agrees not to enforce),
and (ii) the


7

--------------------------------------------------------------------------------





provisions of this Agreement. In the event Executive breaches the provisions of
this Section 8(c), all continuing payments and benefits to which Executive may
otherwise be entitled to pursuant to Section 6 will immediately cease.
(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.
9.Limitation on Payments. In the event that the severance or change in
control-related or other payments or benefits provided for in this Agreement or
otherwise payable to Executive (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, and (ii) but for this Section 9, would be
subject to the excise tax imposed by Section 4999 of the Code, then such
payments or benefits will be either:
(a)delivered in full, or
(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance or change in control-related or other payments or benefits,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and/or other
payments or benefits constituting “parachute payments” is necessary so that
payments or benefits are delivered to a lesser extent, reduction will occur in
the following order: (i) reduction of cash payments, which will occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) reduction of acceleration of vesting of equity
awards, which will occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (iii) reduction of other benefits paid or provided to
Executive, which will occur in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced. If more than one equity
award was made to Executive on the same date of grant, all such awards will have
their acceleration of vesting reduced pro rata. In no event will Executive have
any discretion with respect to the ordering of payment reductions.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section will be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9.
10.Definitions.
(a)Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s failure
to


8

--------------------------------------------------------------------------------





perform his assigned duties or responsibilities as an employee (other than a
failure resulting from Executive’s Disability) after written notice thereof from
the Company describing Executive’s failure to perform such duties or
responsibilities; (ii) Executive engaging in any act of dishonesty, fraud or
misrepresentation with respect to the Company; (iii) Executive’s violation of
any federal or state law or regulation applicable to the business of the Company
or its affiliates; (iv) Executive’s breach of any confidentiality agreement or
invention assignment agreement (including, but not limited to, the Confidential
Information Agreement) between Executive and the Company (or any affiliate of
the Company); or (v) Executive being convicted of, or entering a plea of nolo
contendere to, any crime. For purposes of clarity, Executive’s termination of
employment due to death or Disability is not, by itself, deemed to be a
termination by the Company other than for Cause or a resignation for Good
Reason.
(b)Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following:
(i)Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with stock held by such Person, constitutes more than 50% of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection (i), the acquisition of additional stock by any one Person,
who is considered to own more than 50% of the total voting power of the stock of
the Company will not be considered a Change in Control and, provided, further,
that the Board may, in its reasonable judgment, determine that any change in the
ownership of the stock of the Company as a result of a financing of the Company
or otherwise, in the determination of the Board, for fundraising purposes, in
each case that is approved by the Board prior to such change in ownership also
will not be considered a Change in Control; or
(ii)[RESERVED]; or
(iii)Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3) and, provided, further; that the Board
may determine that certain asset transfers that should not, in the reasonable
judgment of the Board (as constituted immediately prior to such asset
transfers), be considered to be a “Change in Control” due to extenuating factors
such as, for example, a determination being made to continue its business using
only a certain subset of its assets rendering the remainder obsolete or
retention of the proceeds from such sale by the Company for subsequent business
use. For purposes of this subsection (iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.


9

--------------------------------------------------------------------------------





For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)Closing. For purposes of this Agreement, “Closing” means the closing of the
first transaction constituting a Change in Control that occurs on or following
the Effective Date.
(d)Deferred Payments. For purposes of this Agreement, “Deferred Payments” means
any severance pay or benefits to be paid or provided to Executive (or
Executive’s estate or beneficiaries) pursuant to this Agreement and any other
severance payments or separation benefits to be paid or provided to Executive
(or Executive’s estate or beneficiaries), that in each case, when considered
together, are considered deferred compensation under Section 409A.
(e)Disability. For purposes of this Agreement, “Disability” means Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering Company employees.
(f)Equity Awards. For purposes of this Agreement, “Equity Awards” means any of
Executive’s stock options to purchase shares of the Company’s common stock,
restricted shares of the Company’s common stock (including unvested shares
Executive has purchased through an early exercise of a stock option grant),
stock appreciation rights, restricted stock units, performance shares,
performance units and any other equity compensation awards granted by the
Company or any successor of the Company.
(g)Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without Executive’s consent: (i) a material reduction in Executive’s
Base Salary which reduction is not applicable to a majority of the Company’s
senior management, provided that any material reduction in Executive’s Base
Salary for which there is a substitution with compensation and benefits that, in
the aggregate, are substantially equivalent in value to the reduction in
Executive’s Base Salary, will not constitute “Good Reason”; (ii) a material
reduction of Executive’s authority, duties or responsibilities, unless Executive
is provided with a comparable position; provided, however, that a reduction in
authority, duties, or responsibilities primarily by virtue of the Company being
acquired and made part of a larger entity whether as a subsidiary, business unit
or otherwise (as, for example, when the Chief Executive Officer of the Company
remains as such following an acquisition where the Company becomes a wholly
owned subsidiary of the acquirer, but is not made the Chief Executive Officer of
the acquiring corporation) will not constitute “Good Reason”; or (iii) a
material change in the geographic location of Executive’s primary work facility
or location; provided, that a relocation of fifty (50) miles or less from
Executive’s then present location or to Executive’s home as his primary work
location will not be


10

--------------------------------------------------------------------------------





considered a material change in geographic location. In order for an event to
qualify as Good Reason, Executive must not terminate employment with the Company
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice, and such
grounds must not have been cured during such time. Any resignation for Good
Reason must occur within two (2) years of the initial existence of the acts or
omissions constituting the grounds for “Good Reason.”
(h)Severance Period. For purposes of this Agreement, “Severance Period” means
the period of time commencing immediately after Executive’s separation of
service from the Company through the date that is twelve (12) months following
such separation date.
11.Confidential Information. Executive confirms his continuing obligations under
the Company’s At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement entered into between the Company and
Executive dated September 20, 2018 (the “Confidential Information Agreement”),
other than the post-termination employee non-solicitation obligation found in
Section 8 of that agreement which the Company agrees not to enforce .
12.Successors.
(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 12(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
13.Notices.
(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him at the home address which he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices will be addressed to its corporate headquarters, and all
notices will be directed to the Chair of the Board.
(b)Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 13(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of


11

--------------------------------------------------------------------------------





Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing Executive’s
rights hereunder.
14.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
15.Integration. This Agreement represents the entire agreement and understanding
between the Parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including but not limited to
the Prior Employment Agreement. This Agreement may be modified only by agreement
of the Parties by a written instrument that is designated as an amendment to
this Agreement or explicitly supersedes or replaces this Agreement, and in
either case, is executed by Executive and either the Chair of the Board or the
Chair of the Compensation Committee.
16.Waiver of Breach. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). The waiver of a breach of any term or provision of this Agreement
will not operate as or be construed to be a waiver of any other previous or
subsequent breach of this Agreement.
17.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
18.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
19.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
20.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement.
21.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
COMPANY:
TRUECAR, INC.


By: /s/ Jeff Swart                        
Title: General Counsel            
Date: 3/9/2020                    


EXECUTIVE:
/s/ Michael Darrow                        
MICHAEL DARROW


Date: 3/9/2020                    














































13

--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AMENDED AND RESTATED MICHAEL DARROW EMPLOYMENT AGREEMENT]




14